NUMBER
13-10-00612-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
APPEAL OF GEORGE W.
LONG, APPLICANT
____________________________________________________________
 
               On
Appeal from the Fifth Administrative Judicial Region 
                                                      of
Texas.
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
         Before Chief Justice Valdez and Justices Rodriguez and Benavides
Memorandum Opinion
Per Curiam
 




Applicant,
George W. Long, attempted to perfect an appeal from an order entered by the Fifth
Administrative Judicial Region of Texas, in cause no. 09-CR-2157-B.  Upon
review of the documents before the Court, it appeared that the order from which
this appeal was taken was not an appealable order.  On December 30, 2010, the
Clerk of this Court notified appellant of this defect so that steps could be
taken to correct the defect, if it could be done.  See Tex. R. App. P. 37.1, 42.3.   Appellant
was advised that, if the defect was not corrected within ten days from the date
of receipt of the notice, the appeal would be dismissed for want of
jurisdiction.  Appellant failed to respond to the Court=s notice. 
Appellant
is an attorney who was appointed to represent a defendant in the trial court of
County Court at Law No. 1 of Cameron County.  Appellant submitted a fee
application to the trial court for services performed.  The trial court judge
approved a fee less than what was requested and this was appealed to the Fifth
Administrative Judicial Region of Texas.  See Tex. Code Crim. Proc. Ann. art. 26.05(c).  The presiding
judge of the Fifth Administrative Judicial Region of Texas issued an order on
September 10, 2010, affirming the trial court’s order.
Upon
review of the documents before the Court, it appears that the order of
September 10, 2010, from which this appeal was taken, is not an appealable
order.  In terms of appellate jurisdiction, appellate courts only have
jurisdiction to review final judgments and certain interlocutory orders
identified by statute.  Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001).  An appeal of an order issued by the presiding judge of the
administrative judicial region pursuant to Code of Criminal Procedure Article
26.05(c) is not authorized by statute.  See Id.
The
Court, having considered the documents on file and appellant's failure to
correct the defect in this matter, is of the opinion that the appeal should be
dismissed for want of jurisdiction.  Accordingly, the appeal is DISMISSED FOR
WANT OF JURISDICTION.  See Tex.
R. App. P. 42.3(a),(c). 
PER CURIAM
Delivered and filed the
31st day of March, 2011.